Judgment reversed on the law and facts and new trial granted, with costs to the appellants to abide the event. Appeal from order dismissed as academic. Finding of fact disapproved and reversed. Memorandum: The judgment in favor of defendants rests upon findings that the defendant Greenhouse in payment of his debt to defendant Wollen, delivered to Wollen the chattels listed in an unfiled chattel mortgage given by Greenhouse to Wollen. We believe these findings to be against the weight of evidence. In view of the unsatisfactory state of the record we think that the ends of justice will be best served by granting a new trial. All concur. (The judgment dismisses plaintiffs’ complaint on the merits in an action to set aside a chattel mortgage in fraud of creditors. The order denies plaintiffs’ motion for a new trial on the ground of newly-discovered evidence.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.